                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
Lauree Godwin                                           CASE NUMBER:


                                                                       SACV 21-00555-JLS (DFMx)
                                            PLAINTIFF
                        v.
World Healing Center Church, Inc.
                                                                             JUDGMENT
                                           DEFENDANT



An offer of judgment having been made and accepted pursuant to Federal Rule of Civil
Procedure 68, and the offer and notice of acceptance having been filed on    May 5, 2021
as docket number 11       (the "Offer of Judgment"), judgment is hereby entered for
 Plaintiff Lauree Godwin

and against
 All Defendants

 according to the terms set forth in the Offer of Judgment.




                 Date: May 7, 2021                           By: Melissa Kunig
                                                                  Deputy Clerk




CV-140 (02/21)
                                                  JUDGMENT
